DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2021, 07/15/2021, 07/15/2021, 07/15/2021, 07/15/2021,  and 07/15/2021 is being considered by the examiner.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  “a request convert a representative of value”.  It appears this should read “a request to convert a representative value.” Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the Alice/Mayo test the claims re directed to statutory categories. Specifically, the method, as claimed in claims 1-11, is directed to a process. Additionally, the system, as claimed in claims 12-22, is directed to a machine.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of providing a value token. Specifically, representative claim 1 recites the abstract idea of:
receiving, from a value token user, a request to convert a representative of value into a value token, wherein the representation of value is associated with a specific purchasing activity
receiving an indication of the specific purchasing activity,
converting the representative value into the value token
providing, to the value token user, the value token.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of providing a value token, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because receiving a request, receiving indication of purchasing activity, converting value into value token, and providing the value token are commercial or legal interactions because they are sales activities. 
Thus, representative claim 1 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. As stated in the 2019 PEG, when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use,” the judicial exception has not been integrated into a practical application. In this case, representative claim 1 includes additional elements such as intelligent code. Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of a commonplace business method or mathematical algorithm being applied on a general purpose computer (Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573, U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014)) and requiring the use of software to tailor information and provide it to the user on a generic computer (Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)). Similarly, specifying that the abstract idea of providing a value token occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, the additional elements do not integrate the judicial exception into a practical application of the abstract idea providing a value token and, thus, representative claim 1 is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer component or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they are considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components…’ad[d] nothing… that is not already present when the steps are considered separately’… [and] [v]iewed as a whole…[the] claims simply recite intermediated settlement as performed by a generic computer.” Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573, U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014) (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself of facilitating generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible.
Dependent Claims 2-11 do not aid in the eligibility of independent claim 1. For example, claims 2-11 merely further define the abstract limitations of claim 1.
Furthermore, it is noted that certain dependent claims include additional elements supplemental to those recited in independent claim 1: an electronic wallet (Claim 3), an electronic representative of value (claim 5), a device (claim 6), and a barcode; a QR code; an arrangement of numerals, letters, symbols, images, and/or colors; an electromagnetic signal (e.g., near field communication ("NFC"), infrared, RFID); a mechanical wave (e.g., sound); or combinations thereof (claim 7). However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. 
Dependent claims 2, 4, and 8-11 do not recite additional elements supplemental those recited in claim 1. Therefore, the additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea for the reasons described above with respect to claim 1.
Thus, dependent claims 2-11 are also ineligible.
Independent claim 12 recites the same abstract idea recited in representative claim 1. Independent claim 9 recites the additional elements of computer devices. The additional elements in independent claim 9 do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea for the reasons described above with respect to claim 1.
Similarly, the dependent clams 13-22 do not recite additional elements supplemental those recited in claims 2-11. Therefore, the additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea for the reasons described above with respect to claims 2-11, respectively.
Thus, dependent claims 13-22 are also ineligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 1-22 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Thomas (US 2014/0025519).
Regarding Claims 1 and 12, Thomas discloses A computer implemented method comprising: (Abstract)
receiving, from a value token user, a request convert a representation of value into a value token, wherein the representation of value is associated with a specific purchasing activity, and wherein the representation of value comprises an intelligent code; (See paragraph [0162]-[0163], claim 4)
receiving an indication of the specific purchasing activity (See paragraph [0163]-[0165])
converting the representation of value into the value token (See Fig. 19, 22, 24, 33-35, paragraph [0128], [0152], [0136], [0147], [0162], [0166], [0169], [0171] disclosing transforming a qr code (i.e., intelligent code information) into dynamic content which can be a gift card which includes barcode that is interpretable by a point of sale device)
providing, to the value token user, the value token (See Fig. 33-34 see card and paragraph [0165], [0167] disclosing validating cards)

Regarding Claims 2 and 13, Thomas discloses the limitations of claims 1 and 12. Additionally Thomas discloses wherein converting the representation of value into the value token comprises activating the value token (See Fig. 33-34 and paragraph [0165] & [0167])

Regarding Claims 3 and 14, Thomas discloses the limitations of claims 1 and 12. Additionally Thomas discloses wherein providing, to the value token user, the value token comprises associating the value token with an electronic wallet (See paragraph [0003] disclosing electronic wallet, [0052], [0154], [0175] disclosing loading gift card to ewallet).

Regarding Claims 4 and 15, Thomas discloses the limitations of claims 1 and 12. Additionally Thomas discloses wherein the representation of value is a physical representation of value (See Fig. 33-34 disclosing physical card)

Regarding Claims 5 and 16, Thomas discloses the limitations of claims 1 and 12. Additionally Thomas discloses wherein the representation of value is an electronic representation of value (See at least paragraph [0078]-[0081] & Fig. 28-29 disclosing electronic gift card).

Regarding Claims 6 and 17, Thomas discloses the limitations of claims 5 and 16. Additionally Thomas discloses wherein the representation of value is displayed on a device of the value token user (See Fig. 28-29).

Regarding Claims 7 and 18, Thomas discloses the limitations of claims 1 and 12. Additionally Thomas discloses wherein the intelligent code comprises a barcode; a QR code; an arrangement of numerals, letters, symbols, images, and/or colors; an electromagnetic signal (e.g., near field communication ("NFC"), infrared, RFID); a mechanical wave (e.g., sound); or combinations thereof (See paragraph [0136] disclosing qr codes, barcodes, etc.).

Regarding Claims 8 and 19, Thomas discloses the limitations of claims 1 and 12. Additionally Thomas discloses wherein the intelligent code is unique to the value token (Se at least Fig. 3, 24, paragraph [0054]-[0057], [0069], [0136]-[0139], [0156]).

Regarding Claims 9 and 20, Thomas discloses the limitations of claims 1 and 12. Additionally Thomas discloses wherein the value token comprises points, miles, dollars, Google® cash or credits, Pay Pal@ currency, or Facebook® electronic currency (See Table 4 disclosing points, paragraph [0094], [0098], [0128] disclosing miles, and [0165] & [0175] disclosing dollar values).

Regarding Claims 10 and 21, Thomas discloses the limitations of claims 1 and 12. Additionally Thomas discloses wherein the representation of value comprises a loyalty card, a membership card, a ticket, an entertainment card, a sports card, a prepaid card, a coupon, an admission pass, or combinations thereof (See at least paragraph [0003], Table 1, paragraph [0063], [0069], [0071], [0115]-[0116], [0127], [0152], [0162], [0177] disclosing various types of loyalty cards, prepaid gift cards, passes, tickets, etc.)

Regarding Claims 11 and 222, Thomas discloses the limitations of claims 1 and 12. Additionally Thomas discloses wherein providing, to the value token user, the value token is subsequent to the specific purchasing activity (See paragraph [0163]-[0165]).

Conclusion
The references cited in the form PTO-892 were not applied under relevant section §103 in the above Office Action, however, they are considered relevant to both claimed and unclaimed features of the instant invention. Applicant is herein advised to review the cited prior art references prior to responding to the instant Office Action in order to expedite prosecution of the instant application. For example:
“Thin Is In: The Future of Digital Wallets” (Christina White, Thin is In: The Future of Digital Wallets, 2011, SapientNitro, pps. 1-4.) disclosing digital wallets being used by stores such as Starbucks where gift cards can be loaded onto their phones and reloaded with credit cards.




	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625